Citation Nr: 9910356	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a higher rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated 50 
percent disabling. 

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Lance C. Harrington, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


REMAND

The veteran served on active duty from September 1961 to 
January 1974.

This case comes before the Board of Veterans' Appeals (Board) 
in part from a September 1996 RO decision which granted 
service connection and a 30 percent rating for PTSD; the 
veteran appealed for a higher rating.  This case also comes 
to the Board from a September 1997 RO decision which denied a 
TDIU rating.  A personal hearing was held before an RO 
hearing officer in February 1998.  In a June 1998 RO 
decision, a rating of 50 percent was assigned for PTSD, and 
the denial of a TDIU rating was continued.  The last 
supplemental statement of the case was issued by the RO in 
July 1998. 

The case was certified to the Board in March 1999.  Later 
that month additional medical evidence was submitted to the 
RO by the veteran's representative, and the RO then sent the 
evidence to the Board.  Correspondence from the RO dated in 
April 1999 shows that the veteran declined to waive RO review 
of the additional evidence, and the RO requested the Board to 
return the veteran's claims file to the RO.  The veteran 
failed to report for a Board video-conference hearing in 
April 1999.  

As the recently submitted evidence relates to the veteran's 
claims, and initial RO consideration of such evidence has not 
been waived, the case must be returned to the RO for its 
review of the evidence and, if the claims remain denied, 
inclusion of the evidence in a supplemental statement of the 
case.  38 C.F.R. §§ 19.37, 20.1304 (1998).



Accordingly, the case is remanded to the RO for the following 
action:

The RO should review the claims for a 
rating greater than 50 percent for PTSD 
and for a TDIU rating, taking into 
account all the evidence received since 
the July 1998 supplemental statement of 
the case.  If the claims remain denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


